Citation Nr: 0900392	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-00 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1971 to June 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision; of the information VA failed to 
provide, no prejudice to the veteran resulted. 

2.  There is medical evidence of a current PTSD diagnosis, 
but the veteran did not engage in combat with the enemy and 
his claimed in-service stressor has not been corroborated by 
service records or other credible supporting evidence.  


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.1-2, 3.159, 3.303, 3.304 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008), significantly 
changed the law prior to the pendency of this claim.  VA has 
issued final regulations to implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a.  Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
September 2005 letter sent to the veteran by the RO 
adequately apprised him of most of the information and 
evidence needed to substantiate the claims, and any defect in 
notice was harmless error.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The September 2005 letter from the RO satisfies most of these 
mandates.  It informed the veteran about the type of evidence 
needed to support his service connection claim, namely, proof 
of (a) an injury in military service or disease that began in 
or was made worse during military service, or an event in 
service causing injury or disease; (b) a current physical or 
mental disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records and records 
held by any Federal agency, provided the veteran gave consent 
and supplied enough information to enable their attainment.  
It made clear that although VA could assist the veteran in 
obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  This letter 
additionally apprised the veteran that VA would schedule a 
medical examination or obtain a medical opinion for him if 
the RO determined such to be necessary to make a decision on 
the claims.  Further, the September 2005 letter provided the 
veteran with specific information regarding service 
connection for PTSD, requested that the veteran submit 
evidence regarding his alleged in-service stressor, and 
provided him with a PTSD questionnaire.  Although not 
required to do so, the RO also specifically asked the veteran 
to provide VA with any other supporting evidence or 
information in his possession.  See 73 Fed. Reg. 23353, 23354 
(Apr. 30, 2008) (providing that for "applications for 
benefits pending before VA on or filed after" May 30, 2008, 
as here, 38 C.F.R. § 3.159(b)(1) no longer requires that VA 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim).  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the June 
2006 rating decision that is the subject of this appeal.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect).  Accordingly, 
the RO provided proper VCAA notice at the required time.

The veteran, however, has not been furnished the Dingess 
requirements of providing notice of the type of evidence 
necessary to establish a rating or effective date for the 
rating.  In Sanders v. Nicholson, 487 F.3d 881 (2007), the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial and that once an error is 
identified by the Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim; (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  See also 
Simmons v. Nicholson, 487 F.3d 892 (2007).

The Board finds that the presumption of prejudice raised by 
the failure to provide notice of the Dingess requirements is 
rebutted.  As will be explained below in greater detail, the 
preponderance of the evidence is against the veteran's claim; 
thus, any question as to the appropriate disability rating or 
effective date to be assigned is moot.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Significantly, the evidence does not show, nor does the 
veteran contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in  
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006); Dunlap v. Nicholson, 21 Vet App 112 (2007). 

b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence.  The evidence includes 
service medical records, VA medical records, and Social 
Security Administration (SSA) records.  

VA, however, did not solicit a medical opinion for the 
purpose of deciding the veteran's service connection claim.  
See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 3.159(c)(4).  
38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4) require 
the Secretary to treat an examination or opinion as being 
necessary to make a decision  on a claim if, taking into 
consideration all information and law or medical evidence 
(including statements of the veteran), there is "(1) 
competent evidence of a current  disability or persistent or 
recurrent symptoms of a disability; and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing  certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent  symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability; but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim."  McLendon v.  Nicholson, 20 Vet. App. 79, 81 
(2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); 
see Disabled Am. Veterans v. Sec'y of Veterans Affairs, 419 
F.3d 1317, 1318 (Fed. Cir. 2005) (discussing provisions of 
38 U.S.C.A. § 5103A(d)); Paralyzed Veterans of Am. v. Sec'y 
of Veterans Affairs, 345 F.3d 1334, 1354-56 (2003) 
(discussing provisions of 38 C.F.R. § 3.159(c)(4) and 
upholding this section of the regulation as consistent with 
38 U.S.C.A. § 5103A(d)).  An affirmative answer to these four 
elements results in a necessary medical examination or 
opinion; a negative response to any one element means that 
the Secretary need not provide such an examination or solicit 
such an opinion.  See McLendon, 20 Vet. App. at 81;  38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 

The record does contain a PTSD diagnosis.  The veteran, 
however, did not engage in combat with the enemy and he has 
not provided sufficient information on which to attempt 
corroboration of his alleged in-service stressor despite 
numerous attempts from the RO to obtain such information.  As 
there is no competent credible evidence of any claimed in-
service stressor upon which a diagnosis of PTSD was based, 
there is no duty to provide a psychiatric examination or a 
psychiatric opinion.  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at  
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

II.  Laws and Regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and, credible 
supporting evidence that the claimed in-service stressor 
occurred.  The diagnosis of a mental disorder must conform to 
the DSM-IV and be supported by the findings of a medical 
examiner.  See 38 C.F.R. § 4.125(a).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally  
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999);  
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore  
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not  
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of post-
traumatic stress disorder is a question of fact for medical 
professionals and whether the evidence establishes the 
occurrence of stressors is a question of fact for  
adjudicators. 

A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36  
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).   

III.  Analysis

The veteran contends that he has PTSD due to service in 
Okinawa.  In his  September 2005 claim, the veteran stated 
that he witnessed the shooting death of a friend by base 
security.  The veteran asserted that the solider was a Lance 
Corporal whose nickname was "Stubs."  In his October 2005 
stressor statement, the veteran claimed that "Stubs" got 
drunk, ran onto a restricted area, and was shot by a guard.  
The veteran asserted that he administered CPR without 
success.  He claimed that this event took place in either the 
Spring or Summer of 1972.  In December 2006, the veteran, 
through his accredited representative, submitted a VA Form 
646, which states that the veteran "cannot recall the date 
of the incident with greater precision because he has been 
trying to block it out of his mind since it occurred."

The veteran's Military Occupational Specialty (MOS) was as an 
administrative clerk.  According to the veteran's personnel 
records, while the veteran was in Okinawa, his MOS was as a 
"UD" clerk and he was assigned to Co. B 1st Amtrac BN, 3rd 
Mar Div. from January 1972 to December 1972.  There is no 
objective evidence that he "engaged in combat with the 
enemy" such that his lay testimony, alone, can establish the 
occurrence of his claimed in-service stressors.  Accordingly, 
in the absence of objective evidence of combat service, the 
Board finds that 38 U.S.C.A. § 1154(b) does not apply in this 
case. 

The service medical records show no psychiatric disorder.  

January 2001 VA treatment records indicates that the veteran 
reported witnessing the shooting death of a solider on the 
beach in Okinawa.  He stated that the solider, who was 
intoxicated, wandered into a restricted area and was shot.  
The veteran reported depressed mood, appetite and sleep 
problems.  The diagnoses included depression and anxiety.  
One clinician noted that "PTSD from the incident he 
witnessed in the military also needs to be ruled out."  
Another clinician stated that "it is questionable if these 
memories play a significant part in his depression."

A February 2001 VA treatment record indicates that the 
veteran reported seeing a friend get shot while in the 
service.  He described feelings of guilt and vivid dreams 
about this event.  The diagnoses included PTSD.

An April 2001 VA treatment record indicates that the 
veteran's PTSD symptoms had worsened.

A November 2001 VA treatment record indicates that the 
veteran reported intrusive memories and occasional nightmares 
concerning his friend's death.  The diagnoses included major 
depressive disorder, rule out PTSD.

December 2001 VA treatment records indicate that the veteran 
was hospitalized for suicidal ideation.  The clinician noted 
that the veteran had "possible past symptoms of PTSD, 
currently in remission."  It was noted that he had not 
recently experienced significant flashbacks, intrusive 
memories, nightmare, or anxiety.

The veteran was prescribed PTSD medication in January 2002.

A December 2004 VA treatment note indicates that the veteran 
"periodically has PTSD occurrences, most recently over the 
past few weeks."  

VA treatment records dated February 2005 through January 2007 
confirm that the veteran has received treatment for PTSD.

The preponderance of the evidence weighs against the 
veteran's claim for service connection for PTSD.  There is 
medical evidence of a  current diagnosis of PTSD, which 
satisfies the "current disability" requirement needed to 
establish his claim.  The relevant evidence of record, 
however, does not demonstrate that the veteran participated 
in combat with the enemy and further does not contain any 
supportive evidence of the claimed in-service stressor.  

The Board comments that the service records do not reflect 
any combat service by the veteran while he served on active 
duty.  None of the medals that the veteran received, to 
include the Rifle Sharpshooter Badge, National Defense 
Service Medal, Meritorious Mast, and Certificate of 
Commendation, denotes combat service.  See 71 Fed. Reg. 
17276-17334 (Apr. 6, 2006) (describing criteria for award of 
decorations, medals, ribbons and similar devices).  Moreover, 
the veteran's MOS as an administrative clerk is not 
consistent with engagement in combat with the enemy.

Because the veteran has not demonstrated that he engaged in 
combat with the enemy, his own attestations alone cannot 
support a finding of an in-service stressor.  Sizemore, 18 
Vet. App. at 270.  In order to succeed on this element of his 
PTSD claim, therefore, the veteran must offer evidence that 
corroborates his declarations of an in-service stressor.  The 
RO explicitly informed the veteran in November 2005, February 
2006, and March 2006 letters about the necessity of providing 
the date of the incident (or at least a two-month range) and 
the name of his friend involve in the alleged shooting.  The 
record, however, contains no such supporting evidence and no 
corroborating official records, buddy statements or other 
proof of the alleged stressor.  Unfortunately, the veteran, 
through his representative, has indicated that he cannot 
recall any additional information.  Because the event alleged 
by the veteran cannot be researched effectively, the Board 
has no method of confirming that it in fact occurred.  See 38 
C.F.R. § 3.159 (c)(2)(i) (2008).  For this reason, the 
preponderance of the evidence is against the veteran's claim 
of service connection for PTSD. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for service connection for PTSD must be denied.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

Service connection for PTSD is denied. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


